[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                        APRIL 17, 2008
                                                     THOMAS K. KAHN
                               No. 07-10924
                                                          CLERK
                           Non-Argument Calendar
                         ________________________

                     D. C. Docket No. 06-20253-CR-ASG

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                    versus

LUIS BARRIOS,

                                                      Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 17, 2008)

Before BIRCH, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:

     Thomas John Butler, appointed counsel for Luis Barrios in this appeal, has
moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Barrios’s sentence is AFFIRMED.




                                          2